PER CURIAM.
The court below properly found that the appellant was not engaged chiefly in farming and the tillage of the soil, and was impelled to the conclusion that the appellant committed the act of bankruptcy alleged by the petitioning creditors, that at the time of the filing of the petition he was insolvent, and that, being so insolvent, he did prefer certain of his creditors, who then held his notes, which had been theretofore executed for value by him, and were then held by the banks in Petersburg, Va., as was shown by the testimony submitted to said court. We find no error. Affirmed.